NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               GEORGE LOUIS BADERTSCHER, Appellant.

                             No. 1 CA-CR 16-0169
                               FILED 9-22-2016


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201300909
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Stephen L. Duncan, Scottsdale
Counsel for Appellant



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Maurice Portley and Chief Judge Michael J. Brown joined.
                         STATE v. BADERTSCHER
                           Decision of the Court

T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant George Louis
Badertscher has advised the court that, after searching the entire record, he
has found no arguable question of law and asks this court to conduct an
Anders review of the record. Badertscher was given the opportunity to file
a supplemental brief pro se but has not done so. This court has reviewed
the record and has found no reversible error. Accordingly, the revocation
of Badertscher’s probation and resulting sentence are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             In late June 2014, Badertscher was placed on supervised
probation after pleading guilty to theft of a means of transportation, a Class
3 felony. In August 2014, Badertscher’s probation officer received a tip that
Badertscher was in violation of his probation conditions. A probation
search of Badertscher’s house later that month revealed methamphetamine,
related paraphernalia and a gun. Badertscher also signed a statement
admitting to using methamphetamine and marijuana within the previous
few weeks. Badertscher was arrested and, in a new case, charged with
possession or use of a dangerous drug, a Class 4 felony; possession or use
of drug paraphernalia, a Class 6 felony and two counts of misconduct
involving weapons, each a Class 4 felony. As relevant here, Badertscher’s
probation officer filed a petition to revoke his probation, alleging
Badertscher violated the following probation conditions: Standard
Condition Nos. 1 (to maintain a crime-free lifestyle) and 12 (to not possess
or use illegal drugs).

¶3            In the new case, after pretrial disclosure and motion practice,
and a plea offer that Badertscher rejected at a hearing held pursuant to State
v. Donald, 198 Ariz. 406 (App. 2000), a four-day jury trial took place in
January 2016. After being instructed on the law and hearing evidence and
argument, the jury deliberated and found Badertscher guilty of all four
counts. The State and Badertscher’s counsel agreed that the guilty verdicts
were an automatic violation of his probation.

¶4           At disposition, the court revoked Badertscher’s probation and
sentenced him to a slightly mitigated sentence of 2.75 years in prison, with
106 days of presentence incarceration credit, to be served consecutively to
the sentences in the new case. Badertscher timely appealed the revocation




                                      2
                        STATE v. BADERTSCHER
                          Decision of the Court

of his probation and resulting sentence. This court has jurisdiction pursuant
to A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1) (2016).1

                               DISCUSSION

¶5            The record shows that Badertscher was represented by
counsel at all stages of the proceedings and counsel was present at all
critical stages. The record provided contains substantial evidence
supporting the revocation of his probation and resulting sentence. From the
record, all proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure, and the sentence imposed was within
statutory limits and permissible ranges.

                              CONCLUSION

¶6            This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; Clark, 196 Ariz. at 537 ¶ 30. Accordingly, the revocation of
Badertscher’s revocation and resulting sentence are affirmed.

¶7            Upon the filing of this decision, defense counsel is directed to
inform Badertscher of the status of his appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85
(1984). Badertscher shall have 30 days from the date of the decision to
proceed, if he desires, with a pro se motion for reconsideration or petition
for review.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                        3